Citation Nr: 0206343	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD), degenerative joint disease 
(DJD) and chronic lumbosacral strain from September 18, 1997 
to December 29, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
DDD, DJD, and chronic lumbosacral strain from December 30, 
1998.

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to a total disability evaluation due to 
individual unemployability (TDIU) based on service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This appeal arose from a June 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for DDD, DJD and chronic lumbosacral strain and assigned a 20 
percent evaluation effective September 18, 1997.  In January 
1999, the RO issued a rating decision which increased the 
disability evaluation assigned to the veteran's low back 
disorder to 40 percent, effective December 30, 1998.  In July 
2000, the Board of Veterans Appeals (Board) remanded these 
issues to the RO for further evidentiary development.  In 
June 2001, the veteran was informed through a supplemental 
statement of the case (SSOC) of the continued denial of these 
claims.  In June 2001, the RO also issued a rating decision 
which denied entitlement to TDIU; a rating action of August 
2001, awarded a 50 percent disability evaluation to the 
service-connected PTSD.  Both of these issues were properly 
appealed and are currently before the Board for appellate 
consideration.  

In reviewing the record, it would appear that the veteran is 
raising claims for an earlier effective date for the award of 
a 40 percent evaluation for the service-connected back 
disorder and for the award of a 50 percent evaluation for the 
service-connected PTSD (see January 2002 VA Form 9).  
However, as these claims are not inextricably intertwined 
with the issues currently on appeal, they are hereby referred 
to the RO for adjudication.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  From September 18, 1997 to December 29, 1998, the 
veteran's DDD, DJD and lumbosacral strain were manifested by 
complaints of low back pain with occasional radiation into 
the right thigh, but with a normal gait; no muscle spasms; 
tenderness over the low back; and no lower extremity motor or 
reflex deficits.

3.  From December 30, 1998, the veteran's DDD, DJD and 
lumbosacral strain have been manifested by complaints of low 
back pain, with occasional radiation into the lower 
extremities; evidence of positive straight leg raises; 
decreased range of motion, accompanied by pain; decreased 
endurance and fatigability with flare-ups; and a normal 
neurological evaluation.

4.  The veteran's PTSD is manifested by intrusive thoughts, 
nightmares, diminished interests, detachment from others, a 
restricted affect, anger outbursts, concentration problems, 
hypervigilance, and an exaggerated startle response; the 
objective evidence shows a sad and nervous affect and a 
depressed and irritable mood; spontaneous, logical and well 
organized thoughts and a preoccupation with events of 
Vietnam; and normal speech.

5.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected DDD, DJD and lumbosacral strain 
between September 18, 1997 and December 29, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. § 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001).

2.  The criteria for an evaluation in excess of 40 percent 
for the service-connected DDD, DJD and lumbosacral strain 
from December 30, 1998 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001).

3.  The criteria for assignment of a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321(b)(1); Part 
4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2001).

4.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his low back disorder and PTSD are 
more disabling than the current evaluations would suggest.  
Therefore, he believes that increased evaluations are 
justified.  He has also alleged that he is unable to work 
because of his service-connected disorders.  

As noted in the Introduction to this decision, this matter 
was previously before the Board and remanded in July 2000 for 
additional development, including obtaining a VA examination.  
The Board has reviewed the claims file, and is satisfied that 
the requested development has been completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand 
by the Board confers on the veteran the right to compliance 
with the remand orders).

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

I.  Factual Background.

A.  DDD, DJD, and lumbosacral strain.

The veteran originally injured his back in service in 
December 1969.  He complained of back pain in May 1970 and at 
the time of his separation examination in February 1971.

The pertinent evidence includes VA outpatient treatment 
records developed between September and October 1997.  In 
September, he reported chronic low back pain; he was noted to 
stand with his weight shifted to the left with the right knee 
slightly flexed.  He had increased lumbar lordosis, his upper 
trunk was rotated to the right and he had increased trunk 
kyphosis.  Straight leg raises were negative at 30 degrees on 
the left and at 25 degrees on the right.  He was noted to be 
able to flex to the floor; extension and right and left 
bending were decreased 25 percent.  Deep tendon reflexes were 
2+.

The veteran was examined by VA in December 1997.  He 
complained of constant pain, which he described as "up and 
down," depending on his activities.  He alleged that he 
experienced weakness, stiffness, fatigability and lack of 
endurance.  He stated that this pain would radiate to the 
right thigh, although he denied numbness.  He referred to 
having flare-ups and two to three episodes where the pain was 
so bad he could not get out of bed.  The physical examination 
found that his gait and station were normal and he could heel 
and toe walk satisfactorily.  He was able to squat and arise 
well.  There were no muscle spasms present but there was 
tenderness over the lumbosacral spine.  Straight leg raises 
were positive for pain at 65 to 70 degrees bilaterally.  
There were no lower extremity motor or reflex deficits.  
There was decreased sensation over the lateral right thigh, 
corresponding to an area innervated by the lateral femoral 
cutaneous nerve.  There was no evidence of postural 
abnormalities or fixed deformities.  A September 1997 x-ray 
revealed narrowing of the L5-S1 intervertebral disc space 
with sclerosis of the end plates; facet asymmetry with 
degenerative changes in the articular facets at L5-S1.  The 
diagnoses were chronic lumbosacral strain; and DJD and DDD of 
the lumbosacral spine.

Additional VA treatment records from 1998 show the veteran's 
continuing treatment for complaints of back pain.  An MRI 
conducted in February 1998 showed a moderate sized disc 
herniation at L4-5 which was central lateral to the right; 
DDD at L5-S1 with a small disc bulge; and mild bilateral 
foraminal encroachment at the L5-S1 level.  It was felt that 
since his complaints of pain radiation were intermittent that 
he would continue to be treated with physical therapy and not 
surgery.  During this time, his range of motion was noted to 
be normal and his motor strength was 5/5.  

VA re-examined the veteran in December 1998.  He stated that 
he had constant pain which, about twice a year, would worsen 
to the point of rendering him bedridden for two week periods.  
At the time of this examination, he had no radicular symptoms 
and no loss of bladder control.  He indicated that he could 
not walk for more than 30 to 45 minutes and that his pain was 
worse after sitting for 2 hours.  He said that he trouble 
lifting the 50 pound bits used on his road grader (he worked 
for the county road department).  He stated that he would 
miss approximately one month of work per year.  The physical 
examination noted that he was in no acute distress.  He 
ambulated into the examining room with a normal gait.  The 
lumbosacral spine had a slight pelvic tilt to the right.  
There were moderately severe paraspinous muscle spasms 
present bilaterally.  His range of motion was decreased with 
pain beginning at 55 degrees of forward flexion, at 15 
degrees of extension, and at 20 degrees of bilateral lateral 
flexion.  Straight leg raises were negative bilaterally.  The 
neurological evaluation found that the strength and muscle 
tone of all the major muscle groups of the lower extremities 
was within normal limits.  There was no atrophy.  Pain and 
touch sensation were intact in both lower extremities.  An x-
ray showed DDD at the L5 to S1 level with spurring and 
narrowing of the disc space.  There were minimal similar 
changes at the L4-5 level.  There were also degenerative 
changes at the facet joints at L5 to S1.  The diagnosis was 
DDD with a herniated nucleus pulposus at L4-5, causing low 
back pain and decreased range of motion.

A June 1999 VA outpatient treatment record noted the 
veteran's complaints of low back pain around the belt line.  
The examination found that his gait was normal and he could 
heel/toe and tandem walk.  His reflexes were described as 
"OK" and his range of motion was intact.  Motor strength 
was 5/5 and his sensation was intact.  The diagnosis was 
chronic low back pain, neurologically intact.

VA afforded the veteran an extensive orthopedic and 
neurologic evaluation in October 2000.  During the orthopedic 
examination, he complained of constant low back pain, which 
on a scale of 1 to 10 (with 10 being the worst) was usually 
ranked as 5.  However, he described having flare-ups which 
would warrant a 10 on this scale.  These flare-ups required 
bed rest for relief; the last attack of this severity was two 
weeks prior to this examination.  He stated that these flare-
ups occurred about three times over the past year.  He 
indicated that he could walk about 1/4 mile, could stand for 
about 10 minutes and could sit for about 30 minutes before 
the onset of pain.  

The objective orthopedic examination noted that the veteran 
appeared to be uncomfortable.  His pelvis was level.  Forward 
flexion was to 45 degrees with pain (this movement was done 
cautiously).  Extension was to 30 to 35 degrees and lateral 
bending was to 20 degrees bilaterally, all with pain.  He was 
able to heel and toe walk.  Reflexes at the knees were 3+ and 
2+ at the ankles.  Sitting leverage did not cause trunk 
extension and straight leg raises were positive on the right.  
The sensory evaluation revealed a broad strip of hypalgesia 
and hypesthesia starting in the subtrochanter area extending 
distally to the epicondylar area.  An x-ray revealed right-
sided scoliosis between L1-L5; narrowed interspaces at L4-5 
and L5-S1; and overriding of the facets at L4-5 and L5-S1 
levels.  The diagnoses were DDD L5-S1; DJD of the lumbar 
facets; right paracentral herniated nucleus pulposus, L4-5; 
annular bulge with posterior spondylitic changes and 
foraminal encroachment at L4-5; and lumbar radiculopathy L5-
S1 on the right.  The examiner commented that normal range of 
motion was 85 to 90 degrees of flexion and 40 degrees of 
extension.  Clearly, the veteran had reduced range of motion 
with pain at the extremes of movement.  It was determined 
that the objective back findings would not permit the veteran 
to engage in smooth coordinated movements.

The neurologic evaluation noted that the veteran had no 
radicular pain at the time of the examination.  He had good 
bladder control.  He reported a 10 to 15 year history of 
numbness of the lateral aspect of the right thigh.  There 
were no other sensory deficits.  The motor examination noted 
that the strength and muscle tone of all the major muscle 
groups in the lower extremities were within normal limits.  
There was no evidence of atrophy, fasciculations or ataxia.  
He was able to stand on his heels and toes and to deep knee 
bend.  The sensory examination found that pinprick sensation 
was decreased over the lateral aspect of the right thigh in 
the distribution of the lateral femoral cutaneous nerve.  
Otherwise, pain and touch sensation were intact in the lower 
extremities.  There was no sensory loss in a dermatomal 
distribution; proprioception was intact in both feet.  The 
patellar and Achilles reflexes were 2+ and symmetrical.  The 
plantar responses were flexor bilaterally.  The diagnoses 
were DDD with no objective evidence of lumbosacral 
radiculopathy or other neurological involvement; right 
meralgia paresthetica (numbness of the right lateral thigh), 
no motor deficit; this was not related to the pathology of 
the lumbar spine.

B.  PTSD.

The pertinent evidence of record consisted of the VA 
examination conducted in July 2001.  He complained of 
depression; nervousness, anger; nightmares; poor appetite; 
irritability; problems concentrating; and guilt feelings.  He 
stated that he was now more depressed than he was at the time 
of the 1997 VA examination.  He indicated that he tried to 
stay away from people, particularly at work, to control his 
anger.  He denied taking any medications, but admitted to 
alcohol abuse.  The mental status examination revealed that 
his speech was clear and he displayed a good ability to 
express himself.  His affect was sad and nervous and his 
overall mood seemed both depressed and irritable.  His 
orientation was appropriate.  His thinking was spontaneous, 
logical, productive and well organized.  The content of his 
thoughts showed a preoccupation with events that had occurred 
in Vietnam.  His relationships were fair, but limited and 
characterized by irritability.  His self-esteem was described 
as low and his thinking was primarily concrete.  Judgment and 
insight seemed poor.  He stated that he had never sought 
treatment for his PTSD and did not want to take any 
medications.  

The examiner commented that the veteran had PTSD manifested 
by intrusive thoughts; nightmares; diminished interest in 
normal activities; detachment from others; restricted affect; 
anger outbursts; concentration problems; hypervigilance; and 
an exaggerated startle response.  It was noted that he had 
trouble with alcohol for which he needed help.  It was also 
noted that he had worked the last eight years as a heavy 
equipment operator.  He reported that he liked his job 
because he could work alone.  Nevertheless, he related some 
work-related problems that were stressing him.  The diagnoses 
were PTSD and alcohol dependence.  He was assigned a Global 
Assessment of Functioning (GAF) Score of 55 due to his PTSD 
symptoms.

C.  TDIU.

The pertinent evidence of record included correspondence from 
the veteran's employer, written in February 1999.  This noted 
that the veteran had been employed by the County Road 
Department since May 1993 as an equipment operator.  The 
author was aware that the veteran had back problems and 
indicated that he was missing more and more time due to these 
problems.  It was commented that over the past two years he 
had taken more than his allocated sick days and had to use 
vacation time and compensation time.  His foreman had 
witnessed his difficulties climbing in and out of the road 
grader and other instances when he could barely walk because 
of his back pain.  The author stated that the veteran could 
no longer perform the job to their satisfaction.

In August 2000, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He stated that he had four years of high 
school education and no additional training.  It was 
indicated that he had worked for the County Road Department 
since May 1993; in fact, he was still working full time for 
this employer.  He stated that he had not left his employment 
because he could not afford to; even though his back would 
often hurt, he would still go to work.  

A VA examination conducted in October 2000 noted that he was 
still employed by the County.  The July 2001 VA psychiatric 
examination noted that he was working for the County Road 
Department, although he stated that he kept away from others 
on the job so as to control his anger.  He stated that he 
liked the job because he could usually work alone; however, 
he admitted that he still had some conflicts and that there 
was a chance that he would have to quit due to his 
difficulties with his anger.

In October 2001, the veteran's representative submitted a 
letter indicating that the veteran had to discontinue his 
employment in early September 2001.  The representative 
suggested that the RO write the veteran for any details to 
confirm that he was no longer employed.  In January 2002, the 
RO sent the veteran a letter requesting that he provide a 
letter from his employer indicating whether or not he was 
still employed; if he was no longer employed, the reasons for 
his termination were to be provided.  A copy of this letter 
was sent to the veteran's representative.  No response was 
received from either the veteran or his representative.  


II.  Relevant law and regulations.

A.  Increased evaluations.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2001).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


B.  TDIU.

According to 38 C.F.R. § 3.340(a) (2001), a total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  However, if the total disability rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provided an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341(a) (2001).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).

It is the established policy of VA that all veteran's who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2001).

C.  Standard of review and Duty to Assist.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996)(citing Gilbert, 1 Vet. App. at 54).

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West Supp. 2001).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its duty to assist a claimant in the development 
of the claim.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

III.  Analysis.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in July 
1998 and the supplemental statements of the case (SSOC) 
issued in August 1999 and June 2001, the veteran and his 
representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  The SOC and the SSOCs also notified the 
veteran of the pertinent law and regulations, as well as his 
due process rights. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in 
December 1997, December 1998, October 2000 and July 2001.  
There are also of record various VA outpatient treatment 
records.  There is no indication that there is any relevant 
evidence which currently exists and which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

A.  Increased Ratings.

1.  DDD and DJD of the low back with lumbosacral strain.

According to the applicable criteria, a 20 percent evaluation 
is warranted for moderate intervertebral disc syndrome (IDS), 
with recurring attacks.  A 40 percent evaluation requires 
severe IDS with recurring attacks and intermittent relief.  A 
60 percent requires pronounced IDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2001).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the veteran's 
service-connected DDD and DJD of the low back with chronic 
lumbosacral strain from September 18, 1997 to December 29, 
1998, is not warranted.  The evidence does not demonstrate 
that the veteran suffered from severe recurring attacks of 
IDS such as is required to justify a 40 percent disability 
evaluation under Diagnostic Code 5293.  The pertinent 
evidence noted that he was tender over the low back area.  
However, there was no evidence of muscle spasm, and there 
were no postural abnormalities or fixed deformities.  There 
were no lower extremity motor or reflex deficits that were 
related to his service-connected back disorder.  While he 
indicated that his low back pain occasionally radiated into 
the lower extremities, he specifically denied experiencing 
any numbness.  

The Board has also considered whether the veteran's back 
disability warrants a higher rating under related diagnostic 
code provisions, during the period from September 18, 1997 to 
December 29, 1998.  Under Diagnostic Code 5292, a 20 percent 
rating is assigned for moderate limitation of motion of the 
spine.  A 40 percent rating is assigned for severe limitation 
of motion.  Additionally, under Diagnostic Code 5295, a 20 
percent rating is assigned for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of spine to the side, 
positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral spine motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The Board does not find that the evidence supports a rating 
in excess of 20 percent under Diagnostic Codes 5292 or 5295, 
during the period from September 18, 1997 to December 29, 
1998.  The physical examination in December 1997 found that 
the veteran had normal gait and station, no postural 
abnormalities, and no fixed deformities.  Heel and toe walk 
were satisfactory, and he could squat and rise. 

Therefore, it is found that this evidence does not support a 
finding of entitlement to an evaluation in excess of 20 
percent for the period prior to December 29, 1998.

It is also found that entitlement to an evaluation in excess 
of 40 percent from December 30, 1998 has not been 
established.  The evidence, to include the VA examinations 
performed in December 1998 and October 2000, indicated that 
the veteran still had complaints of constant back pain that 
would occasionally radiate into the lower extremities.  At 
the time of the 1998 examination, his gait was normal, there 
was decreased range of motion and there were moderately 
severe muscle spasms noted.  The neurological evaluation 
noted that his lower extremity strength and muscle tone were 
within normal limits.  The 2000 examination again noted that 
his motion was limited by pain and that this pain would 
prevent smooth coordinated movements of the spine.  The 
neurological evaluation again noted that his lower extremity 
strength and muscle tone were normal.  There was no atrophy, 
fasciculations or ataxia.  While the sensory examination 
noted decreased pinprick sensation over the lateral aspect of 
the right thigh, it was commented by the examiner that this 
was not related to the back pathology.  The sensory 
examination was otherwise normal.  His patellar and Achilles 
reflexes were 2+ and symmetrical.  Therefore, while there 
have been some spasms noted and his range of motion is 
decreased, there is no indication that he experiences 
persistent symptoms compatible with sciatic neuropathy, to 
include an absent ankle jerk; nor are there other findings 
appropriate to the site of the diseased disc.  As a 
consequence, it cannot be found that his IDS is pronounced in 
nature, such that a 60 percent evaluation would be warranted 
under Diagnostic Code 5293.

The Board has considered whether the veteran may be entitled 
to a higher rating for the period from December 30, 1998, 
under a related diagnostic code provision.  Under Diagnostic 
Code 5292, which rates limitation of lumbar spine motion, the 
highest rating available is a 40 percent rating, for severe 
limitation of motion.  A 40 percent rating is also the 
highest rating available under Diagnostic Code 5292, which 
rates lumbosacral strain.  Additionally, in the absence of 
evidence of ankylosis (Diagnostic Code 5289) or fractured 
vertebrae (Diagnostic Code 5285), there is no basis for a 
higher rating under related diagnostic codes.  

The Board acknowledges the veteran's complaints of pain.  
However, the Board finds that such complaints are adequately 
represented in the assignment of a 20 percent rating from 
September 18, 1997 to December 29, 1998, and a 40 percent 
rating from December 30, 1998.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Moreover, as the veteran's back disability is being 
rated under Diagnostic Code 5293, intervertebral disc 
syndrome, which involves loss of range of motion, there is no 
basis to assign a separate rating for arthritis.  See 
generally, VAOPGCPREC 9-98; VAOPGCPREC 36-97.  

Therefore, it is found that the preponderance of the evidence 
is against finding entitlement to a schedular evaluation in 
excess of 20 percent from September 18, 1997 to December 29, 
1998, and in excess of 40 percent from December 30, 1998.

2.  PTSD.

According to the applicable rating criteria, in order to 
justify a 50 percent disability evaluation for PTSD, there 
must be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. 4.130, Diagnostic Code 9411 (2001).

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected PTSD 
is not warranted.  There is no indication that the veteran 
suffers from such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  The VA examination performed in July 2001 
made no mention of suicidal ideation being present, nor was 
there any reference to obsessional rituals.  His speech was 
noted to be clear and he had a good ability to express 
himself.  He was noted to be depressed, but this had not 
prevented him from acting independently and appropriately.  
He was oriented and his personal hygiene had been described 
as good.  There was some indication that he was having some 
stress at work, but he had been able to maintain employment.  
His relationships were noted to be limited and characterized 
by irritability but they were described as fair.  
Significantly, his PTSD was assigned a GAF Score of 55, which 
suggests moderate impairment.  See 38 C.F.R. § 4.130; 
Carpenter v. Brown, 8 Vet. App. 240 (1995)(the Court found a 
plausible basis in the record to assign a 50 percent rating 
for a veteran with a GAF score of 55-60).  Based upon this 
evidence, it cannot be found that entitlement to an 
evaluation in excess of 50 percent has been demonstrated.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 50 percent for the service-connected 
PTSD.

3.  Extraschedular evaluations.

The RO declined referral of the appellant's claim seeking an 
increased rating for his low back disorder on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) in 
June 2001 (see the June 2001 SSOC) ; they declined to refer 
the PTSD claim in January 2002 (see the January 2002 SSOC).  
The Board agrees as it does not appear from a review of the 
medical evidence that referral for consideration of 
extraschedular evaluations for these disabilities is 
indicates.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court of Appeal for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, in Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the appellant, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, 9 Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's low back or PTSD disabilities 
warrant entitlement to increased compensation above the 
levels presently assigned under the schedular criteria and 
hence, it does not appear that he has an "exceptional or 
unusual" disability picture.  It is not shown by the 
evidence that the appellant has required repeated 
hospitalizations for these disabilities; in fact, he has 
never been hospitalized for his back disorder and he is not 
being treated for his PTSD.  The current evidence of record 
shows that the veteran is employed and hence, there appears 
to be no specific evidence of "marked interference" in 
employment as a result of these disabilities beyond that 
contemplated by the regular schedular standards.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration is not in order.

B.  TDIU.

The veteran is currently service-connected for the following:  
PTSD, assigned a 50 percent evaluation; DDD, DJD and chronic 
lumbosacral strain, assigned a 40 percent evaluation; 
tinnitus, assigned a 10 percent evaluation; and residuals of 
a fracture of the minor left distal radius, assigned a 
noncompensable evaluation.  His combined disability 
evaluation is 70 percent.  

Clearly, the veteran meets the schedular criteria under 
38 C.F.R. § 4.16(a) for the award of a TDIU.  That is, he has 
at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent.  However, it has not been established by the 
veteran that he is currently unable to secure or follow a 
substantially gainful occupation.  He stated on his August 
2000 formal claim that, despite his complaints of back pain, 
he was continuing to work as a road grader operator for the 
County Road Department.  He was still employed full-time in 
this capacity at the time of the October 2000 and July 2001 
VA examinations.  In January 2002, the veteran and his 
representative were sent correspondence requesting 
information from the veteran's employer as to his employment 
status; if he was no longer employed, the employer was to 
provide the reason for his termination.  Neither the veteran 
or his representative responded to this correspondence.  
Therefore, the most recent evidence indicates that the 
veteran is still employed.  Moreover, there is no medical 
opinion of record indicating that the veteran is unemployable 
as a result of his service-connected disabilities.  
Therefore, he is not entitled to TDIU.

Should the veteran obtain the information requested by the RO 
in the January 2002 correspondence, the veteran is free to 
resubmit his claim for TDIU.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for TDIU.



ORDER

Entitlement to an evaluation in excess of 20 percent for the 
service-connected DDD, DJD and chronic lumbosacral strain 
between September 18, 1997 and December 29, 1998, is denied.

Entitlement to an evaluation in excess of 40 percent for the 
service-connected DDD, DJD and chronic lumbosacral strain, 
from December 30, 1998, is denied.

Entitlement to an evaluation in excess of 50 percent for the 
service-connected PTSD is denied.

Entitlement to a TDIU is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

